Citation Nr: 1202980	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2011, the veteran was afforded a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By an April 2007 rating decision, the RO granted service connection for PTSD, and assigned a 50 percent rating, effective in June, 2006.  The Veteran appealed, asserting that his disability warrants a higher rating.  

The Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

The record reflects that the Veteran's most recent VA examination was provided in April 2010.  However, during his March 2011 travel board hearing, the Veteran stated that his PTSD symptoms had worsened since his last examination.  In light of VA's duty to conduct a thorough and contemporaneous medical examination, the Board finds that a new VA examination is necessary.  See 38 U.S.C.A. § 5013A(d)(West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 212 (1991).  

Additionally, the Veteran receives counseling on a regular basis at the Phoenix VA Medical Center.  The Board notes that the Veteran's most recent mental health records are dated from January 2010.  No records pertaining to his counseling at that facility since that date are of record.  As such, the duty to assist requires further development.  38 C.F.R. § 3.159(c).   

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should undertake appropriate development to obtain any outstanding records pertaining to treatment or counseling of the Veteran for psychiatric disability since January 2010.

2. Thereafter, the Veteran should be afforded a VA examination to determine the current nature and extent of his service-connected PTSD.  The claims folder must be made available to and be reviewed by the examiner.  Any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to work, to include whether it is sufficient by itself to render him unemployable.  The rationale for all opinions expressed must also be provided. 

3. The RO/AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


